Title: To Thomas Jefferson from Giovanni Fabbroni, 5 July 1785
From: Fabbroni, Giovanni
To: Jefferson, Thomas


Florence, 5 July 1785. Fabbroni was no less pleased than surprised by the receipt of TJ’s most courteous letter from Paris [of 23 May]. “You are, then, in Europe, O Sir, and, in the midst of the weighty duties of your splendid office, you deign still to remember me. I am infinitely flattered by this circumstance. … Your new Republic could not have found a better person than you to handle its affairs in one of the most enlightened courts in Europe; I can say this without fear of being suspected of flattery, because I have heard from too many quarters how great your talents, how great your heart. Thus I am convinced in advance that America could not have a better historian than it has found in you. The modest apology which you make for your work only increases the value of the same, and I earnestly desire its arrival in order to enjoy the reading of it and then to present it to my Sovereign.” He is certain that TJ’s Notes on Virginia must fall into Bacon’s class of books that are to be chewed and digested, “because it was dictated by experience, by a perfect knowledge of the place and of the causes no less than by philosophy and humanity.” His friend Favi is the dearest  person in the world to him, next to his wife and brother, and TJ must have found him worthy of friendship. TJ reopens “an old wound never healed by reawakening in me the idea of your fair country. The thought I once cherished, of settling in that happy clime where man still breathes a true and perfect liberty, has never been abandoned by me.” He would like to make some return for TJ’s valued gift, but as aid to the Director of the Royal Museum and as Secretary of the Royal Academy of Agriculture, he has not been able to bring to completion any work worthy of publication. While in London and Paris he published a “few youthful things one of which is a little volume containing some Réflections sur l’Agriculture, the other a dissertation on arsenic, and a few comments on Cronstedt’s Mineralogy. These are by now out-of-date and worthless affairs of which I no longer have any copies. If literature concerning the explanation of ancient things attracts you, I can have the honor of sending you two little works by my brother, if you will be good enough to inform me how to address them to you.” Wishes to know how TJ sent the Notes on Virginia, in order that he might make inquiry about it.
